USDC IN/ND case 2:19-cv-00412-PPS-JPK document 30 filed 05/26/20 page 1 of 18


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

FRANKETTA HOGAN,                                 )
                                                 )
                     Plaintiff,                  )
                                                 )
       vs.                                       ) CAUSE NO. 2:19-CV-412-PPS-JPK
                                                 )
NORTHERN INDIANA PUBLIC                          )
SERVICE CO.,                                     )
                                                 )
                     Defendant.                  )

                                  OPINION AND ORDER

       Franketta Hogan is a former employee of NIPSCO who was terminated from her

job back in 2019. She says her termination is linked to her being disabled and because

she exercised her rights under the Family Medical Leave Act. NIPSCO says it sacked

her because she lied on her leave forms. In a four-count complaint, Hogan brings

claims under both the Americans with Disabilities Act and the FMLA. She also brings

two supplemental state law claims for invasion of privacy and intentional infliction of

emotional distress. NIPSCO moves to dismiss the entire complaint under Rule 12(b)(6).

Because I find Hogan has properly stated claims under the ADA, FMLA, and

intentional infliction of emotional distress, the motion to dismiss will be denied as to

these claims. Only the claim for invasion of privacy will be dismissed but the dismissal

will be without prejudice.

                                       Background

       Here are the facts taken from the complaint which I accept as true at this point.
USDC IN/ND case 2:19-cv-00412-PPS-JPK document 30 filed 05/26/20 page 2 of 18


Hogan began working for NIPSCO in April 2013. [Compl., DE 1, ¶ 13.] Hogan worked

as either a customer service representative or in NIPSCO’s mailroom. [Id. ¶ 14.] Hogan

alleges throughout her employment with NIPSCO, she met or exceeded their legitimate

employment expectations and received satisfactory performance evaluations and

regular pay increases. [Id. ¶ 15.]

       Hogan suffers from chronic Gastroesophageal Reflux Disease (“GERD”) and

chronic Peptic Ulcer Disease (“PUD”). [Id. ¶ 16.] She takes regular medication for these

conditions and receives regular medical treatment as well. [Id.] According to Hogan,

these conditions are episodic in nature and “GERD and PUD flare-ups can be

debilitating and affect her ability to work.” [Id.] Hogan’s GERD and PUD are

exacerbated by stress. [Id.] Hogan believes NIPSCO was aware of her disabilities

because she requested and was approved for intermittent FMLA leave in 2014. [Id. ¶

17.]

       In 2019, Hogan missed several days of work due to her conditions. Hogan was

absent from work the following days in 2019: January 9-11, January 21-22, February 27,

March 15, and March 18-20. [Id. ¶¶ 18, 20, 25, 27.] After being absent from work on

January 9, 2019, Hogan went to see her doctor, Dr. Madoori, the next day (January

10th). [Id. ¶ 18.] During that visit, Dr. Madoori completed NIPSCO’s Sick Leave Claim

Form requesting that Hogan be excused from work January 9-11. [Id.] Dr. Madoori also

scheduled an appointment to conduct tests on Hogan for January 21st. [Id.] That same

day (January 10), Dr. Madoori knew he would be on vacation for Hogan’s testing


                                           2
USDC IN/ND case 2:19-cv-00412-PPS-JPK document 30 filed 05/26/20 page 3 of 18


appointment scheduled for January 21, so he filled out a second Sick Leave Claim Form

in anticipation of Hogan’s future absence from work. [Id.]

      Hogan attended her testing appointment and was absent from work on January

21-22. On January 23, Hogan submitted her Sick Leave Claim Form to NIPSCO’s sick

leave coordinator, Cynthia Owens. [Id. ¶ 21.] Owens sent Hogan an e-mail on February

4th informing Hogan that her request for sick leave was pending and contingent on a

review of her medical records by NIPSCO’s doctor. [Id. ¶ 22.] Owens attached a

medical authorization and release form to her e-mail, and asked Hogan to complete the

form and provide it to Dr. Madoori so that he could provide copies of Hogan’s medical

records to NIPSCO. [Id.]

      In response to the e-mail, Hogan requested and received an extension up until

February 20 to provide her medical records to NIPSCO (because Dr. Madoori was still

on his extended vacation). [Id. ¶ 23.] On February 19th, Hogan learned that Dr.

Madoori remained on vacation and would not return for a few more weeks. [Id.] So

Hogan sent Owens an email requesting additional time to submit her medical records.

[Id.] In response to the request for additional time, Owens asked Hogan to provide

documentation showing Dr. Madoori had been out of the office. [Id.] Hogan claims she

couldn’t provide any such documentation, because Dr. Madoori had not even returned

from his vacation yet. [Id.] During this time, Hogan didn’t have any further verbal or

written communication with Owens or Krista Anderson (who was in the NIPSCO HR

department and was included on some of the emails between Owens and Hogan). [Id.


                                           3
USDC IN/ND case 2:19-cv-00412-PPS-JPK document 30 filed 05/26/20 page 4 of 18


¶ 24.]

         On February 27, 2019, Hogan sought medical treatment from a doctor at Miller

Beach Urgent Care in Gary, Indiana, since her regular doctor (Dr. Madoori), was still on

vacation. [Id. ¶ 25.] Miller Beach Urgent Care completed a Sick Leave Claim Form and

Hogan submitted it to NIPSCO. [Id.]

         Dr. Madoori finally returned from his vacation, and on March 8th, Hogan visited

him for treatment and to discuss the medical records NIPSCO had requested the

previous month. [Id. ¶ 26.] During her appointment, Dr. Madoori told Hogan that

employees from NIPSCO including Owens, Anderson, and NIPSCO corporate security

Jim Miller, had come to his office and demanded he provide copies of Hogan’s medical

records. [Id.] Dr. Madoori refused to provide the records because Hogan had not yet

executed an authorization for the records to be released. [Id.] No one from NIPSCO

had told Hogan about the visit to her doctor - she learned this information directly from

Dr. Madoori. [Id.]

         Hogan was absent from work on March 15, and 18-20 due to her medical

conditions. [Id. ¶ 27.] On March 19th, Hogan submitted FMLA paperwork to Owens

requesting intermittent FMLA for her medical conditions, including FMLA protection

for her March 18-20 absences. [Id. ¶ 28.]

         On March 21, Hogan and Owens discussed her absences from work on January

21-22. [Id. ¶ 29.] This was the first time anyone from NIPSCO had communicated with

Hogan about her January 21-22 absences since February 25th. [Id.]


                                            4
USDC IN/ND case 2:19-cv-00412-PPS-JPK document 30 filed 05/26/20 page 5 of 18


         On March 25th, Owens sent Hogan a letter acknowledging her March 19th

FMLA leave request, and requesting that she execute an authorization for her doctor to

provide medical records to NIPSCO for review to determine her FMLA eligibility. [Id.

¶ 30.]

         On March 26th, Hogan was asked to attend a meeting with her supervisor

(Tawana Tucker) and Anderson. [Id. ¶ 31.] The complaint alleges that “[d]uring the

meeting, Hogan learned for the first time that NIPSCO believed that she had falsified

the ‘Sick Leave Claim Form’ for her absences on January 21-22. During the meeting,

Hogan was terminated effective March 27, 2019.” [Id.]

         Hogan filed her four-count complaint on February 4, 2020. She alleges disability

discrimination under the ADA (Count I), violation of the FMLA (Count II), invasion of

privacy (Count III), and intentional infliction of emotional distress (Count IV). NIPSCO

filed an amended motion to dismiss the complaint in its entirety.

                                         Discussion

         In order to survive a motion to dismiss under Rule 12(b)(6), “a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks

and citation omitted); accord Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). While I

must accept all factual allegations as true and draw all reasonable inferences in the

complainant’s favor, I don’t need to accept threadbare legal conclusions supported by

purely conclusory statements. See Iqbal, 556 U.S. at 678. Hogan must allege “more than


                                               5
USDC IN/ND case 2:19-cv-00412-PPS-JPK document 30 filed 05/26/20 page 6 of 18


labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do.” Twombly, 550 U.S. at 555. Making the plausibility determination is “a

context-specific task that requires the reviewing court to draw on its judicial experience

and common sense.” Iqbal, 556 U.S. at 679. Finally, “a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6) ‘tests the sufficiency of the complaint, not the merits of

the case.’” Tarzian v. Kraft Heinz Foods Co., No. 18 C 7148, 2019 WL 5064732, at *2 (N.D.

Ill. Oct. 9, 2019) (quoting McReynolds v. Merrill Lynch & Co., 694 F.3d 873, 878 (7th Cir.

2012)).

I.        ADA Discrimination Claim

          NIPSCO first argues that Hogan’s discrimination claim under the ADA should

be dismissed because she has essentially pleaded herself out of court. To properly

plead an ADA claim, a plaintiff must allege 1) that she is either disabled, has a record of

a disability or is perceived to be disabled; 2) that she is nevertheless qualified to

perform the essential functions of her job either with or without reasonable

accommodation; and 3) she “has suffered an adverse employment action because of

[her] disability.” Tate v. SCR Med. Transp., 809 F.3d 343, 345 (7th Cir. 2015). An adverse

employment action is “a significant change in employment status, such as hiring, firing,

failing to promote, reassignment with significantly different responsibility, or a decision

causing a significant change in benefits.” Lewis v. City of Chicago, 496 F.3d 645, 653 (7th

Cir. 2007).

          Here, Hogan alleges she was a qualified individual with a disability and that


                                              6
USDC IN/ND case 2:19-cv-00412-PPS-JPK document 30 filed 05/26/20 page 7 of 18


NIPSCO “terminated Hogan because of her disability and/or record of a disability

and/or because it perceived her to be disabled.” [Compl. ¶¶ 34, 36.] However,

NIPSCO argues that Hogan admits she was fired because NIPSCO believed she falsified

her sick leave claim form relating to the January 21-22, 2019 absences, so she cannot

prove she was terminated because of her disability. [DE 22 at 8.] If NIPSCO’s argument

seems a little too facile, that’s because it is. As I mentioned earlier, the particular

sentences in the complaint state as follows: “[d]uring the meeting, Hogan learned for

the first time that NIPSCO believed that she had falsified the ‘Sick Leave Claim Form’

for her absences on January 21-22. During the meeting, Hogan was terminated effective

March 27, 2019.” [Compl. ¶ 31.] I just don’t read these allegations of the complaint as

Hogan conceding that she was fired because NIPSCO thought she falsified her sick

leave form.

       This controversy might ultimately boil down to the fact that the ADA does not

recognize mixed-motive claims (or cases where an employer had both legal reasons and

illegal reasons for taking adverse action against an employee). See Serwatka v. Rockwell

Automation, Inc., 591 F.3d 957, 962 (7th Cir. 2010) (“a plaintiff complaining of

discriminatory discharge under the ADA must show that his or her employer would

not have fired him but for his actual or perceived disability; proof of mixed motives will

not suffice.”). In its surreply, Hogan explained that, “[t]o be clear: Plaintiff does not

admit that NIPSCO fired her because it believed she falsified the Sick Leave Claim form,

she is not advocating a mixed-motive approach, and she is not accepting the purported


                                               7
USDC IN/ND case 2:19-cv-00412-PPS-JPK document 30 filed 05/26/20 page 8 of 18


falsification of the Sick Leave Claim form as the true reason for her termination.” [DE

25-1 at 4.] Hogan has plausibly alleged that NIPSCO fired her because of her disability

and she has stated a claim for relief under the ADA. At this stage of the proceedings,

that is all that is required to survive dismissal.

       NIPSCO also argues that if Hogan’s ADA claim survives, it should be limited to

the allegations contained within the scope of her EEOC charge. Specifically, NIPSCO

claims Hogan’s ADA claim should be limited to her termination only, and the disparate

treatment referenced in the complaint should be excluded because Hogan’s EEOC

charge limits her claims. Aside from the termination, the complaint also alleges that

NIPSCO “subjected Hogan to disparate treatment because of her disability and/or

record of a disability and/or because it perceived her to be disabled.” [Compl. ¶ 35.]

       The EEOC charge states that the earliest and latest the discrimination took place

was March 29, 2019, which is a little odd since the complaint alleges she was told during

the meeting on March 26, 2019, that her termination was effective March 27, 2019. [DE

22-1 at 2; Compl. ¶ 31.] But then Hogan describes the particulars in her EEOC charge as

follows:

              In October, 2018, I bid on the position of Customer Service
              Representative in Gary, Indiana. After I began working the
              position my disability flared up and I needed to request time off as
              an accommodation. I saw my physician on January 10, 2019 and
              was subsequently put out on leave. On February 4, 2019, I was
              notified by Cindy Owen [sic], Leave Coordinator, that I needed a
              ‘medical review.’ I was then accused of filling out the physician
              portion of the form myself and falsifying prescriptions. On March
              26, 2019, my employment was terminated.


                                               8
USDC IN/ND case 2:19-cv-00412-PPS-JPK document 30 filed 05/26/20 page 9 of 18


[DE 22-1 at 2.] NIPSCO has attached an email chain among counsel discussing the

adverse action for which Hogan is pursuing damages, but since this is a motion to

dismiss, I won’t consider outside evidence. Fed. R. Civ. P. 12(d); Tierney v. Vahle, 304

F.3d 734, 738 (7th Cir. 2002).

       Instead, it is more appropriate to look at the general principles of law. “[T]o

determine whether allegations in Plaintiff’s Complaint fall within the scope of the

earlier EEOC Charge,” the Seventh Circuit has considered “whether the allegations are

like or reasonably related to those contained in the charge.” Conley v. Vill. of Bedford

Park, 215 F.3d 703, 710 (7th Cir. 2000) (quotation marks omitted). Here, the EEOC

charge and the complaint basically involve the same conduct and the same individuals.

That is sufficient. See Cheek v. W. & S. Life Ins. Co., 31 F.3d 497, 501 (7th Cir. 1994).

Hogan states she:

              [C]oncedes that the adverse action she is seeking damages for is
              from her termination and that it was disparate treatment; however,
              that does not mean she should be foreclosed from relying on other
              examples of disparate treatment detailed in the Complaint (and,
              despite Defendant’s protestations, her EEOC charge also contains
              examples of treatment that may be different than non-disabled
              employees - discovery will tell the tale) as evidence of
              discrimination.

[DE 25-1 at 7.] I’m not going to handcuff Hogan at this stage of the proceedings to

putting her case on in a certain way. The EEOC Charge sufficiently put NIPSCO on

notice of the events and conduct at issue, and at this early stage of the proceedings, the

allegations are sufficient to survive.

II.    FMLA Claim

                                               9
USDC IN/ND case 2:19-cv-00412-PPS-JPK document 30 filed 05/26/20 page 10 of 18


       There are two types of claims for violations under the FMLA: interference claims

and retaliation claims. Cole v. Major Hosp., No. 1:14-CV-549-SEB-DML, 2014 WL

6977296, at *4 (S.D. Ind. Dec. 5, 2014); 29 U.S.C. § 2615. Count II of the complaint, for

violations of the FMLA, incorporates both categories. The parties spend the majority of

their time briefing the FMLA interference claim, so I’ll start there. To prevail on an

FMLA interference claim, Hogan must prove that: (1) she was eligible for FMLA

protections, (2) NIPSCO was covered by the FMLA, (3) she was entitled to FMLA leave,

(4) she provided sufficient notice of her intent to take leave, and (5) NIPSCO denied her

FMLA benefits to which she was entitled. Guzman v. Brown Cnty., 884 F.3d 633, 638 (7th

Cir. 2018); Goelzer v. Sheboygan Cnty., Wisconsin, 604 F.3d 987, 993 (7th Cir. 2010).

NIPSCO argues that Hogan has not, and cannot, plead the fifth factor, because NIPSCO

never actually denied Hogan’s leave request. This argument misses the mark.

       Employers are prohibited from wrongfully denying leave, but they are also

prohibited from “interfering with” FMLA rights by “using the taking of FMLA leave as

a negative factor in employment actions and discouraging an employee from using such

leave.” Baer v. Wabash Ctr., Inc., No. 4:15-cv-94-JEM, 2016 WL 1610590, at *2 (N.D. Ind.

Apr. 21, 2016) (quoting Preddie v. Bartholomew Consol. Sch. Corp., 799 F.3d 806, 818 (7th

Cir. 2015)). Thus it is not necessary for Hogan to allege that her leave requests were

denied. She does allege that on some occasions NIPSCO failed to inform her an absence

may have qualified for FMLA protection, NIPSCO employees traveled to Hogan’s

doctor unannounced and demanded Hogan’s medical records, and it questioned


                                             10
USDC IN/ND case 2:19-cv-00412-PPS-JPK document 30 filed 05/26/20 page 11 of 18


Hogan’s honesty about her absences after she requested FMLA leave. [Compl. ¶¶ 19,

21, 22, 26.] A reasonable fact finder could determine that these actions have the result of

discouraging Hogan from using FMLA leave. Therefore, Hogan has met the pleading

requirements for an FMLA interference claim.

       Turning to the FMLA retaliation claim, NIPSCO argues that Hogan’s complaint

“belies her FMLA retaliation claim because, as Plaintiff alleges, NIPSCO terminated

Hogan not in retaliation for submitting FMLA paperwork, but because it believed she

falsified a Sick Leave Claim Form.” [DE 22 at 11.] This argument fails for the same

reason its counterpart argument failed with the ADA claim. There is still a possibility

that Hogan can prove NIPSCO retaliated against her for taking FMLA leave when it

fired her. The fact finder will have to determine whether the real reason for her

termination was falsifying the forms, or illegal action under the FMLA - that is not the

court’s purview.


III.   State Law Claims - Invasion of Privacy and Intentional Infliction of Emotional
       Distress

       Turning to the two state law claims, NIPSCO contends they are both preempted

by the Labor Management Relations Act (“LMRA”) and that Hogan has failed to state a

claim for both. This argument is a closer call than the ADA and FMLA claims. The

LMRA “displaces a state-law claim if resolution of the claim requires the interpretation

of a collective-bargaining agreement.” Filippo v. N. Indiana Pub. Serv. Corp., Inc., 141

F.3d 744, 750 (7th Cir. 1998) (quotation omitted). “If a federal court’s analysis must


                                             11
USDC IN/ND case 2:19-cv-00412-PPS-JPK document 30 filed 05/26/20 page 12 of 18


delve into a collective bargaining agreement to determine the outcome of the case, then

it is preempted by § 301 of the LMRA and should be dismissed.” Ani-Deng v. Jeffboat

LLC, No. 4:12-cv-84-SEB-TAB, 2013 WL 3155599, at *6 (S.D. Ind. June 19, 2013), aff’d, 777

F.3d 452 (7th Cir. 2015).

         Preliminarily, I note that even though NIPSCO attached the Collective

Bargaining Agreement to its motion, it is inappropriate for me to consider it on this

motion to dismiss. [DE 22-3.] When parties seeking dismissal submit documents along

with their motions to dismiss, generally, courts can either exclude the documents or

convert the motion to one for summary judgment. Fed. R. Civ. P. 12(d); Tierney, 304

F.3d at 738. The exception to this general rule is that a court can consider documents

attached to a motion to dismiss if they are part of the pleadings referred to in the

complaint, and central to the claim. See Hecker v. Deere & Co., 556 F.3d 575, 582 (7th Cir.

2009).

         NIPSCO argues that Hogan referenced the CBA in her complaint when she

referred to NIPSCO’s sick leave claim form (which is an exhibit in an appendix of the

CBA). I think this is a bit of a stretch. While it is true that documents that are “referred

to in the plaintiff’s complaint and are central to [her] claim” are considered part of the

pleadings, Menominee Indian Tribe of Wisconsin v. Thompson, 161 F.3d 449, 456 (7th Cir.

1998), Hogan never referred to the CBA in the complaint or mentioned that the sick

leave claim form was part of the CBA. At this point, it is difficult to determine whether

the sick leave claim form is central to either her invasion of privacy or intentional


                                             12
USDC IN/ND case 2:19-cv-00412-PPS-JPK document 30 filed 05/26/20 page 13 of 18


infliction of emotional distress claims. On the face of the complaint the gist of these

allegations appear to be limited to the conduct of the NIPSCO employees when they

traveled to Hogan’s doctor’s office in an ambush-style and demanded the disclosure of

her medical documents.

       In support of its contention that these tort claims require interpretation of the

collective bargaining agreement and are therefore preempted by the LMRA, NIPSCO

relies upon Filippo. 141 F.3d 744. While there are certainly some similarities between

Filippo and this case, it is distinguishable for the point that NIPSCO is trying to make.

Plus, Filippo was decided on a motion for summary judgment, not a motion to dismiss.

The plaintiff in Filippo was a NIPSCO customer service representative and a member of

the union, like Hogan. She brought claims for violation of the LMRA and intentional

infliction of emotional distress. Id. at 746. In looking at the claim for intentional

infliction of emotional distress, the Court found that “[t]o determine whether NIPSCO’s

or the Union’s behavior was ‘extreme or outrageous’ would necessarily require an

interpretation of the CBA.” Id. at 750. The court reasoned that it would have to review

the Union’s approach to Filippo’s grievances, and look to the CBA to determine

whether the managers were over-supervising Filippo, whether the absenteeism policy

was sanctioned by the CBA, and whether training by an outside consultant without

Union representation was prohibited. Id. The Filippo court found that resolution of the

state-law claim would require interpretation of the CBA. Id. As in Filippo, the issue of

preemption is best left for the summary judgment phase of litigation.


                                             13
USDC IN/ND case 2:19-cv-00412-PPS-JPK document 30 filed 05/26/20 page 14 of 18


       In any event, it strikes me that this case is more similar to Keehr v. Consol.

Freightways of Delaware, 825 F.2d 133 (7th Cir. 1987), than Filippo. Keehr was a dockman

who got into a physical and verbal altercation with his supervisor when the supervisor

insulted Keehr’s wife, which was all part of a supposed plan to get Keehr fired. The

Seventh Circuit rejected the preemption argument, stating plaintiff’s claims were

“based on the abusive manner in which the plan to get [the plaintiff] fired was carried

out, not a claim based on the plan itself.” Id. at 136. Similarly, in this case, Hogan’s

claims are based on the actions of the NIPSCO employees going to her doctor’s office

and demanding her medical files, not anything to do with her employment agreement

between NIPSCO and herself.

       In sum, given the present procedural posture of this case, I can’t see why the

CBA would need to be analyzed to determine whether NIPSCO committed an invasion

of privacy or intentional infliction of emotional distress. Hogan isn’t claiming that her

termination itself was the source of these state tort claims – rather, the claims stem from

the actions taken by NIPSCO agents in going to her doctor’s office and demanding her

medical information. Based on the facts as alleged in the complaint, a fact finder would

not need to interpret the terms of the CBA to determine whether these actions constitute

an invasion of privacy or are outrageous enough to constitute a claim for intentional

infliction of emotional distress. Perhaps discovery will prove this to be incorrect. But at

this point, I cannot say that Hogan’s state law claims are preempted by the LMRA. Of

course, NIPSCO may raise this argument again on summary judgment if it uncovers


                                             14
USDC IN/ND case 2:19-cv-00412-PPS-JPK document 30 filed 05/26/20 page 15 of 18


further facts in support of its preemption theory.

       So now I turn my attention to the substance of the state law claims. The tort of

invasion of privacy has four separate theories of liability under Indiana law: (1)

unreasonable intrusion upon the seclusion of another, (2) appropriation of the other’s

name or likeness, (3) public disclosure of private facts, and (4) false light publicity.

Odongo v. Brightpoint N. America, L.P., No. 1:16-cv-00685-TWP-DML, 2018 WL 4539265,

at *11 (S.D. Ind. Sept. 21, 2018); see also Felsher v. Univ. of Evansville, 755 N.E.2d 589, 593

(Ind. 2001). Hogan has made clear that she is only pursuing a claim under the intrusion

upon seclusion theory. [DE 23 at 15.]

       In support of that theory, Hogan cites Cullison v. Medley, 570 N.E.2d 27, 31 (Ind.

1991), for the holding that the plaintiff must demonstrate an “intrusion upon the

plaintiff’s physical solitude or seclusion as by invading his home or conducing an illegal

search.” Yet in Cullison, the plaintiff arrived home and discovered five people in his

darkened living room when he turned on the light in his house. Hogan also cites Young

v. Harbor Motor Works, Inc., No. 2:07-CV-31 JVB, 2009 WL 187793, at *9 (N.D. Ind. Jan. 27,

2009), but in that case, the court dismissed plaintiff’s invasion of privacy claim when

defendant obtained plaintiff’s credit report, finding that “Indiana law simply does not

support a claim for invasion of privacy for intrusion upon seclusion based on these facts

given that there is no allegation of physical contact or of an invasion of Young’s

physical space.” There are no allegations of physical contact or invasion of Hogan’s

home in this case either, and Hogan provides no caselaw in support of her bald


                                               15
USDC IN/ND case 2:19-cv-00412-PPS-JPK document 30 filed 05/26/20 page 16 of 18


assertion that the NIPSCO employees’ actions of barging into the doctor’s office qualify

as an illegal search for purposes of an invasion of privacy claim.

       Consequently, I will grant the motion to dismiss as to Count III for invasion of

privacy. However, I do recognize that the Seventh Circuit has instructed when a

plaintiff’s complaint is dismissed under Rule 12(b)(6) the general rule is to give at least

one opportunity to amend the complaint before the action is dismissed. Runnion ex rel.

Runnion v. Girl Scouts of Greater Chicago & Nw. Indiana, 786 F.3d 510, 519 (7th Cir. 2015).

Count III will be dismissed, and while I have substantial doubts whether any claim

would be viable under an invasion of privacy theory, the dismissal will be without

prejudice. Hogan is granted leave to re-file Count III if she chooses, and cure the

pleading deficiencies, if she can, as discussed in this opinion.

       This brings us to the last count in the complaint for intentional infliction of

emotional distress. Indiana recognizes the tort of intentional infliction of emotional

distress as (1) “extreme and outrageous” conduct that (2) intentionally or recklessly (3)

causes (4) severe emotional distress to another. Creel v. I.C.E. & Assocs., Inc., 771 N.E.2d

1276, 1281-82 (Ind. Ct. App. 2002). NIPSCO argues that the alleged conduct in this case

falls short of the extreme and outrageous requirement. That strikes me as an issue best

left for either the summary judgment phase of litigation or trial. Hogan tells me in the

complaint that NIPSCO agents barged into her doctor’s office unannounced and

demanded her medical files. It is enough to say at this point that it is at least plausible

that this conduct could be deemed extreme or outrageous, and that is all that needs to


                                             16
USDC IN/ND case 2:19-cv-00412-PPS-JPK document 30 filed 05/26/20 page 17 of 18


be said at about it for now. See, e.g., Bradley v. Hall, 720 N.E.2d 747, 753 (Ind. Ct. App.

1999) (denying summary judgment where “[r]easonable persons may differ on the

questions of whether [defendant’s] conduct was extreme and outrageous and, if so,

whether that conduct caused [plaintiff] to suffer severe emotional distress.”); Trahanas v.

Northwestern Univ., No. 15-CV-11192, 2017 WL 2880879, at * 8 (N.D. Ill. Jul. 6, 2017)

(denying motion to dismiss claim for intentional infliction of emotional distress where

drawing all inferences in favor of the plaintiff, the court found the complaint could state

extreme and outrageous conduct). As such, the motion to dismiss is denied as to this

count.

                                        Conclusion

         For the aforementioned reasons, Defendant’s Amended Motion to Dismiss

Plaintiff’s Complaint [DE 21] is GRANTED IN PART AND DENIED IN PART. The

motion is DENIED as to Count I (for ADA disability discrimination), Count II (for

violations of the FMLA), and Count IV (for intentional infliction of emotional distress),

and these claims remain pending. The motion is GRANTED as to Count III (for

invasion of privacy) which is DISMISSED WITHOUT PREJUDICE. Hogan is granted

leave to re-file and cure the pleading deficiencies within 30 days from the date of this

Order. Should Hogan file an amended complaint, the deadline for NIPSCO to answer

or otherwise respond to Hogan’s complaint will be within 14 days after service of the

amended pleading consistent with Fed. R. Civ. P. 15(a)(3). Should Hogan choose not to

file an amended complaint, the deadline for NIPSCO to respond to Hogan’s initial


                                             17
USDC IN/ND case 2:19-cv-00412-PPS-JPK document 30 filed 05/26/20 page 18 of 18


complaint shall be July 9, 2020. Finally, Defendant’s Motion to Dismiss Plaintiff’s

Complaint, and in the Alternative, for a More Definite Statement [DE 13], is DENIED

AS MOOT.

SO ORDERED.

ENTERED: May 26, 2020.

                                         /s/ Philip P. Simon
                                         PHILIP P. SIMON, JUDGE
                                         UNITED STATES DISTRICT COURT




                                           18
